department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n date number iinfo release date se t eo ra t uil dear this letter responds to your letter dated date which you sent to steven t miller mr miller who is now commissioner of the te_ge division forwarded the letter to me and asked that i respond directly to you you requested a general information_letter addressing six tax law principles you feel affect the adult fitness industry section dollar_figure of revproc_2004_4 2004_1_irb_125 states that an information_letter is a statement that calls attention to a well-established interpretation or principle of tax law without applying it to a specific set of facts we cannot address your principles numbers two and three because there is no published precedent that is applicable to them to help address your remaining principles the following information should be helpful fitness clubs generally are exempt under sec_501 of the code in two contexts first a fitness club can be part of a larger system such as a sec_501 hospital system or a university second operating a fitness club can be an organization's primary activity in the first instance the question is whether the fitness club activity is substantially related to an exempt_purpose or whether the activity is an unrelated_trade_or_business in the second instance the question is whether the fitness club activity furthers an exempt or non-exempt purpose in either case the analysis is similar the rationale contained in revrul_59_310 1959_2_cb_146 can be applied to fitness clubs the revenue_ruling states an organization providing recreational property and its uses which are dedicated to members of the general_public of the community and are charitable in that they serve a generally recognized public purpose which tends to lessen the burdens of government is an exempt activity under sec_501 revrul_67_325 1967_2_cb_113 further states community recreational facilities may be classified as charitable if they are available for_the_use_of the general_public revrul_79_360 1979_2_cb_236 holds that income from the operation of fitness club facilities in a commercial manner by a sec_501 organization whose purpose was to provide for the welfare of young people constituted unrelated_business_taxable_income the organization had a two-tiered fee structure a higher fee was charged for an executive fitness program that provided more luxurious facilities and services than those available to the general membership at rates comparable to those charged by commercial health clubs in the area the fees were sufficiently high to restrict participation to a limited number of the members of the community thus the ruling is based on the underlying proposition that an organization must benefit either the community in general or a charitable_class within the community to be recognized as charitable and that in order to be exempt from unrelated_business_income_tax a fitness club must benefit a significant segment of the local population if the activity achieves the organization's exempt purposes the fact that fees are charged does not detract from the relatedness of the activity unless the existence and magnitude of the fees charged preclude the general community from benefiting from the activity generally high fees might inhibit participation in the organization's activity to an extent that only a relatively small class of people in the community benefits eg a relatively affluent group residing in a predominantly middle-income community where fees prevent the general community from obtaining the benefits of the activity the activity cannot be deemed charitable and related to the exempt purposes of the organization the community benefit test must be applied on a case by case community by community basis charges that preclude sufficient availability in one community may not do so in another there is no precedential guidance that addresses the issue of what constitutes a significant segment of the local population each case is resolved on the basis of facts and circumstances and on a community by community basis further although health club operations are characterized essentially as recreational and not health promoting there are very limited circumstances in which the activities of a fitness club may be deemed to promote health such as situations in which a hospital creates facilities for patients to undergo rehabilitation in determining whether a fitness club activity is an unrelated_trade_or_business the analysis focuses on whether the activity is substantially related to an organization's exempt_purpose in order to be an unrelated business activity an activity must meet three criteria it must be a trade_or_business it must be regularly carried on and it must not be substantially related to the accomplishment of the organization's exempt purposes in the case of fitness clubs the substantially related test is the key providing recreational facilities to the general_public can be an exempt_purpose under sec_501 of the code as long as the facilities are available to a wide segment of the community similarly in order to be exempt from unrelated_business_income_tax ubit a fitness club conducted as an activity of an exempt_organization must benefit a significant segment of the local population the community benefit test is applied on a case by case community by community basis in making this determination the analysis consists of weighing the facts and circumstances of each case the same type of analysis also applies when a fitness club offers various levels of memberships for different charges in cases involving some mixture of exempt and unrelated activities the proper analysis is based on sec_513 of the code and sec_1_513-1 the income_tax regulations which indicate that income from a particular activity may be deemed unrelated even where the activity is an integral part of a larger complex of activities that may be in furtherance of an exempt_purpose this is commonly known as the fragmentation rule the fragmentation rule provides that with respect to fitness clubs that operate as part of a larger exempt_organization the fitness club is analyzed separately to determine whether it generates unrelated_business_income ubi additionally each fitness club activity can be further fragmented so that one fitness club activity may be deemed to be related to exempt purposes while another fitness club activity may result in imposition of ubit to summarize in most cases community benefit provides the basis for distinguishing exempt fitness clubs from their commercial counterparts as in all cases the burden is upon the organization seeking exemption to establish that it is in light of all the facts surrounding its operations engaged in an activity that furthers an exempt rather than a commercial purpose this burden is not met by a showing the organization is otherwise exempt for example as a hospital or an educational_institution in appropriate circumstances the activities of a fitness club may be fragmented so as to subject those activities which are indistinguishable from their commercial counterparts to ubit in regard to your principle number one it is well established that recreational facilities benefiting the community as a whole qualify for sec_501 tax-exempt status where an otherwise tax-exempt_organization operates a facility not accessible to the general community the organization is generally subject_to ubit on the net_income generated from the operation of the facility thus as you suggest in your letter to qualify for exemption a fitness center must provide recreational facilities available to the entire community in regard to your principle number four you do not feel that tax-exempt fitness organizations are justified in their expansion into areas already well served by proprietary facilities by stating that better-paying clients in more affluent areas subsidize poorer areas you feel the only criterion for a fitness facility's exemption is community accessibility the service has ruled that providing recreational facilities to the general_public can be an exempt_purpose under sec_501 of the code provided the facilities are available to a wide segment of the community similarly in order to be exempt from ubit a fitness club or clubs must benefit a significant segment of the local population the community benefit test is applied on a case by case community by community basis in making this determination the analysis consists of weighing the facts and circumstances of each case in regard to your principle number five you feel that the obligation to fulfill the requirements for a fitness club’s exemption is annual and continuing and not merely a goal at the time of initial organization exempt_organizations have a continuing obligation to demonstrate they have fulfilled the relevant criteria for exemption exempt fitness clubs must do more than just make a general statement they serve the community as a whole exempt fitness clubs on an annual basis must support their claim their facilities serve a wide segment of the community as you are aware form_990 currently requests information about how a fitness club fulfills its exempt_purpose in regard to your principle number six you feel tax-exempt fitness clubs that do not fulfill the community accessibility standard are subject_to ubit if an exempt fitness club offers fitness programs which do not serve the community as a whole such programs constitute an unrelated_trade_or_business therefore the revenue from such fitness programs would be subject_to ubit the fact a fitness club may conduct some activities that qualify for exempt status such as youth education does not protect its other activities from separate analysis as exempt or non-exempt as noted previously a fragmentation approach is used to evaluate which activities of a fitness club serve an exempt_function and which activities should be subject_to ubit thus those activities which do not serve the community as a whole will be subject_to ubit i hope this information is helpful if you have any questions please contact -------- ---- ----------- lois g lerner director exempt_organizations rulings agreements lois g lerner by lmb sincerely
